                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    NICLAS FOSTER, as Personal Representative         CASE NO. C17-1727-JCC
      of the Estate of MEIKE FOSTER,
10                                                      MINUTE ORDER
11                          Plaintiff,
             v.
12
      AMERICAN HONDA MOTOR COMPANY,
13    INC., et al.,
14                          Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion regarding
19   confidential information (Dkt. No. 26). Finding good cause, the Court GRANTS the parties’
20   motion (Dkt. No. 26) and ENTERS the following stipulation:
21
                                            STIPULATION
22
            The parties to this case wish to resolve—via stipulation and court order—a discovery
23
     dispute relating to the disclosure of names and contact information for certain Honda CR-V
24

25   owners who contacted American Honda Motor Co., Inc. (“AHM”) about a fire they experienced

26   in a 2012-2016 Honda CR-V. Given Magistrate Donohue’s recent oral rulings in the Black v.


     MINUTE ORDER
     C17-1727-JCC
     PAGE - 1
     Pride Mobility case (Case No. 2:15-cv-02008-TSZ), which was previously pending in the USDC
 1

 2   for the Western District of Washington, AHM hereby agrees to immediately produce unredacted

 3   copies of the previously produced reports that contain those names and contact information for

 4   the list of vehicles identified in Ann O’Neil’s January 18, 2019 email to counsel for AHM, along
 5   with a privilege log pertaining to any information withheld. In exchange for this release of
 6
     information, Plaintiff and his attorneys hereby agree that they will treat the unredacted reports
 7
     and/or the consumer’s names and/or contact as confidential pursuant to this Court’s sharing
 8
     order.
 9

10            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

11                                                 KELLER ROHRBACK L.L.P.
12
     DATED:         2/5/2019                          By /s/ David J. Russell
13
                                                      David J. Russell, WSBA #17289
14                                                    1201 Third Avenue, Suite 3200
                                                      Seattle, WA 98101
15                                                    drussell@kellerrohrback.com
                                                      Attorneys for Defendants
16
                                                   SCHROETER GOLDMARK & BENDER
17

18
     DATED:         2/5/2019                          By /s/ Peter O’Neil
19                                                    Thomas J. Breen, WSBA #34574
                                                      Peter O’Neil, WSBA #28198
20                                                    Kristin Houser, WSBA #7286
21                                                    810 Third Avenue, Suite 500
                                                      Seattle, WA 98104
22                                                    breen@sgb-law.com
                                                      peteroneil@peteroneil.org
23                                                    houser@sgb-law.com
                                                      Attorneys for Plaintiff
24

25

26


     MINUTE ORDER
     C17-1727-JCC
     PAGE - 2
 1

 2        DATED this 6th day of February 2019.

 3                                               William M. McCool
                                                 Clerk of Court
 4
                                                 s/Tomas Hernandez
 5
                                                 Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1727-JCC
     PAGE - 3
